Opinion issued March 4, 2004











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00852-CR
____________

OMAR CASTILLO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 877578



 
MEMORANDUM  OPINION
               A jury convicted appellant Omar Castillo of aggravated robbery, and the
trial court assessed punishment at confinement for 20 years.  We affirm.
               Castillo’s court-appointed counsel filed a motion to withdraw as counsel
and a brief representing that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that she served a copy of the brief on Castillo.  Counsel
also advised Castillo of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have reviewed the
record and counsel’s brief.  We find no reversible error in the record, and agree that
the appeal is without merit.  We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).